SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
39
CAF 10-00293
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF TRACY ANDERSON,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

SARAH RONCONE, RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, BUFFALO, FOR PETITIONER-APPELLANT.

ELIZABETH J. CIAMBRONE, BUFFALO, FOR RESPONDENT-RESPONDENT.

KENNETH W. GIBBONS, ATTORNEY FOR THE CHILDREN, BUFFALO, FOR CHEYENNE
R. AND JEFFREY R., JR.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered January 20, 2010 in a proceeding pursuant to
Family Court Act article 6. The order denied the petition for
visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner mother appeals from an order that denied
her petition seeking to modify a prior order of custody and visitation
by providing her with unsupervised visitation with two of her
children. Those children are in the custody of respondent, their
paternal aunt. “An order of visitation cannot be modified unless
there has been a sufficient change in circumstances since the entry of
the prior order [that], if not addressed, would have an adverse effect
on the children’s best interests” (Matter of Neeley v Ferris, 63 AD3d
1258, 1259; see Matter of Taylor v Fry, 63 AD3d 1217, 1218). Here,
the mother failed to demonstrate such a change in circumstances, and
the record supports Family Court’s determination that the best
interests of the children would be served by continuing the
requirement that visitation be supervised (see Matter of Burczynski v
Rodgers, 61 AD3d 1401; Matter of De Cicco v De Cicco, 29 AD3d 1095,
1096).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court